Magie, Ordinary.
The motion to dismiss this appeal cannot prevail. The order appealed from contains two distinct adjudications: one, that appellant, as a purchaser of lands at a sale made by a substituted administrator with the will annexed, should complete his purchase within fourteen days from the service of the rule, and the other, that if appellant fail to complete said purchase within the time fixed, that an attachment should issue against him for contempt without further notice.
The first of these adjudications settles the liability of appellant upon his contract to purchase, and directs him to perform the same. It must be assumed from the recitals that this question was decided upon the proofs taken. If aggrieved by the adjudication, the purchaser may challenge its propriety by an appeal.
The second adjudication', which directs the issue of an attachment for contempt for not completing the purchase, if contained in a separate order, made for disobedience to the former order, would probably not be the subject of an appeal. In re Doland, supra, p. 466.
But the combination of the two adjudications in one order cannot deprive a 'person, alleging himself aggrieved by that which fixed his liability on the contract, of his appeal therefrom.
The motion must be denied.